Citation Nr: 1032621	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-11 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
characterized as anxiety and depression, including as secondary 
to service-connected knee and right ankle disabilities.

2.  Entitlement to service connection for migraine headaches, 
including as secondary to service-connected knee and right ankle 
disabilities. 

3.  Entitlement to a rating in excess of 10 percent for 
musculoskeletal strain with bursitis, left knee.

4.  Entitlement to a rating in excess of 10 percent for 
musculoskeletal strain with bursitis, right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefits sought on 
appeal.  The Veteran appealed those decisions and the case was 
referred to the Board for appellate review. 

The case was previously before the Board in March 2008, on which 
occasion the issues currently on appeal were remanded for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for migraine 
headaches and entitlement to ratings in excess of 10 percent for 
left and right knee disorders are addressed in the REMAND portion 
of the decision below and are again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's dysthymic disorder, claimed 
as anxiety and depression, is secondary to his service-connected 
knee and right ankle disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has 
dysthymic disorder secondary to his service-connected conditions.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated LETTER 1 and LETTER 2.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
dysthymic disorder, variously characterized as anxiety and 
depression.  It should be noted that service connection for 
depression was previously denied by the RO and the Board.  In the 
Board's March 2008 decision, it was determined that new and 
material evidence had been submitted to reopen the claim.  The 
issue was remanded for additional development and has now been 
returned to the Board.   

Service connection may be granted for disabilities resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is also warranted where the evidence of records shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  38 C.F.R. 
§ 310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the provisions of section 3.310 were recently amended, 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version favors the 
Veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, a 
service-connected disability, and a medical nexus.  See 38 C.F.R. 
§ 3.310(a).

In this case, the Veteran has a current diagnosis of dysthymic 
disorder as noted in the June 2009 VA examination report.  In 
addition, service connection is in effect for right and left knee 
disorder and a right ankle disorder.  Accordingly, the first two 
elements are satisfied.  Furthermore, the competent and probative 
medical evidence shows that the Veteran's dysthymic disorder is 
at least as likely as not related to his service-connected knee 
and right ankle disabilities, including the pain caused thereby.  

The relevant evidence of record in this case includes service 
treatment records, letters to the Veteran's family dated during 
service, post-service VA and private treatment records and VA 
examination reports.  Service treatment records are negative for 
any complaint of or treatment for depression.  

The Veteran's VA and private treatment records indicate treatment 
for depression and contain evidence both for and against a 
finding that his dysthymic disorder is due to pain caused by his 
musculoskeletal disabilities.  Private treatment records from 
September 1998 indicate that the Veteran was taking Nortriptyline 
for depression.  In addition, VA treatment records from August 
1998 to May 2007 note treatment for adjustment disorder and 
depression.  During a VA examination for joints in August 2001, 
the examiner indicate that that the Veteran was being treated for 
depression and chronic pain syndrome.  The examiner stated that 
it was at least as likely as not that the Veteran's right ankle 
condition, left knee condition and depression began during his 
military service.  Additional private treatment records from 
March 2004 to November 2005 show diagnosis of and treatment for 
depression and anxiety.  In December 2006 the Veteran underwent a 
VA mental health assessment.  During that assessment the Veteran 
stated that his primary pain is in his right ankle and in both 
knees.  He also reported that the pain has had a significant 
impact on his day-to-day activities, noting that he has great 
difficulty getting around and is unable to engage in enjoyable 
activities outdoors.  The Veteran indicated that this causes his 
anxiety and results in depression.  Another VA treatment noted 
from May 2007 specifically indicates the examiner's opinion that 
it is more likely than not that the Veteran's dysthymia is 
aggravated by pain from his service-connected knee condition.  

The Veteran has undergone two VA examinations in connection with 
this claim.  A VA mental examination from August 2001 reveals a 
diagnosis of dysthymia and personality disorder.  The examiner 
stated that the Veteran's medical problems might be contributing 
to aggravation of dysthymic disorder, but also stated that there 
was no evidence to implicate service connection for the 
condition.  

During the Veteran's most recent VA examination in June 2009, the 
examiner determined that the Veteran met the criteria for a 
diagnosis of dysthymic disorder.  The examiner indicated that 
while dysthymic disorder was probably not directly related to his 
two months on active service, it is at least as likely as not 
related to the Veteran's service-connected knee and right ankle 
disabilities, including the pain caused thereby.

Furthermore, the Veteran has testified numerous times, both in 
person and in writing, that he feels his dysthymic disorder is 
secondary to the injuries he sustained while on active duty.  He 
stated that after being released from active service he started 
getting depressed and it gradually built to severe depression.  
The Veteran also submitted statements from several other 
individuals, received in March 2006, indicating that the Veteran 
has depression and anxiety due to his service-connected 
disabilities.

After weighing all of the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the evidence is at least in relative equipoise as to whether the 
Veteran has dysthymic disorder related to his service-connected 
conditions.  VA treatment records, VA examination reports and 
private treatment records contain evidence for and against the 
Veteran claim.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
dysthymic disorder.  While service treatment records do not 
reveal a diagnosis of dysthymic disorder or findings of anxiety 
and depression in service, it is apparent from private and VA 
treatment records and the VA examination reports, that the 
Veteran's currently diagnosed dysthymic disorder is etiologically 
related to his service-connected musculoskeletal conditions.  For 
the Veteran to be successful in his claim, he needs to show only 
that it is at least as likely as not that his current disability 
is related to service or a service-connected disability.  The 
Board finds that this standard has been met.




ORDER

Entitlement to service connection for dysthymic disorder, claimed 
as anxiety and depression, as secondary to the Veteran's service-
connected knee and right ankle disorders, is granted. 


REMAND

The Veteran had also claimed entitlement to service connection 
for migraine headaches and to ratings in excess of 10 percent for 
right and left knee disorders.  The Board finds that additional 
development is necessary with respect to these claims.  
Accordingly, further appellate consideration will be deferred and 
this matter is remanded to the RO/AMC for further action as 
described below.

The Veteran claims that his migraine headaches are caused or 
aggravated by his service-connected disabilities.  Competent 
medical evidence has been presented indicating that the Veteran 
currently has migraine headaches.  In addition, service 
connection is in effect for the Veteran's knee and right ankle 
conditions.  The record shows that a VA examination was conducted 
in July 2009.  In the examination report the examiner opined that 
the Veteran's migraine headaches are not caused by or a result of 
headaches in service.  The examiner also stated that migraine 
headaches are usually not related to pain.  This is a general 
statement and not an opinion specifically addressing the 
Veteran's condition.  Furthermore, this opinion does not address 
the question of whether the Veteran's service-connected 
conditions may have aggravated his migraine headaches.  

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, including 
any possible relationship between a service-connected disorder 
and non-service connected disorder.  Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991). 

As stated, the Veteran has also argued that the current 
evaluations assigned for his right and left knee disorders do not 
accurately reflect the severity of those conditions.  The Board 
notes that the Veteran's most recent VA examination for those 
conditions was conducted in May 2007.  In several statements 
submitted since then the Veteran has indicated that he 
experiences symptoms associated with those conditions that are 
significantly worse than indicate in the May 2007 VA examination 
report from more than two and a half years ago.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his knee disorders result in significant 
limitations not indicated by the VA's earlier examination, and 
because there appears to be some medical evidence in support of 
his assertions, the Board finds that a new examination is 
necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any 
treatment for his migraine headaches and knee 
disorders since July 2009.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine whether it 
is at least as likely as not that the 
Veteran's migraine headaches are caused or 
worsened by the Veteran's service-connected 
disabilities.  The claims folder should be 
made available to the examiner for review.  
The examiner is asked to consider that the 
term "worsened" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to natural 
progression, as contrasted to a worsening of 
symptoms.

3.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his knee disorders.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished, including range of motion 
studies.  The examiner is requested to review 
all pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's condition in 
detail, including range of motion studies.  
The examiner should also address the DeLuca 
criteria and indicate whether the Veteran has 
additional function loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the examiner finds that there is 
additional limitation of motion due to flare-
ups, fatigability or incoordination, the 
extent of such limitation of motion should be 
stated in degrees.  Notation should also be 
made as to the degree of functional 
impairment attributable to the Veteran's knee 
disabilities.  Any deformity and the extent 
therein should also be documented.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and principles 
involved would be of consideration assistance 
to the Board.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


